DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.

(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)

Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e)(8) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.

(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

The disclosure is objected to because of the following:
On page 1 of the specification, in paragraph [0001], the phrase “, issued as U.S. Patent No.  11,024,489 on June 1, 2021”, or the like, should be added immediately after “2019” in line 2.
Appropriate correction is required.

Claim Objections
Claims 20 and 21 objected to because of the following:
Regarding claim 20, the phrase “the dielectric member” in lines 2-3 should apparently be replaced with “the dielectric member of claim 13”, or the like, to clarify that it is not referring to the isolation dielectric member of claim 20.
Regarding claim 21, the phrase “the dielectric member” in line 1 should apparently be replaced with “the dielectric member of claim 13”, or the like, to clarify that it is not referring to the isolation dielectric member of claim 20.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-12 recite the limitation "The vacuum pumping line plasma source" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claim.  It appears the intended meaning may be “The plasma source”, and this meaning will be used for purposes of examination.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 recites tightly surrounding at least one of the return electrode or the supply electrode by the dielectric member, which is already taught by claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7, 9-11, 13, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0007910 to Diamant Lazarovich et al. (“Diamant”).
Regarding claim 1, Diamant teaches a vacuum pumping line plasma source (abstract, para [0048] – [0089], Figs. 6-24, note Fig. 24, ref. 1540 and para [0086]) comprising: a body (Fig. 24, vertical conduits) defining a interior volume extending along a central longitudinal axis, the body having an input port (Fig. 24, para [0086]), an output port, and an interior surface disposed about the interior volume (Fig. 24, para [0086]); a supply electrode disposed adjacent to a return electrode (ref. 110 and 112, respectively, Fig. 6, para [0048]); a dielectric member (ref. 114, para [0048], dielectric tube), wherein at least one of the supply electrode or the return electrode is surrounded by the dielectric member (Fig. 6); and a discharge structure (ref. 100, para [0048]) formed from the supply electrode, the return electrode, and the dielectric member, wherein at least a portion of the discharge structure is disposed in the body or on the interior surface of the body, and the discharge structure, which includes the dielectric member surrounding at least one of the supply or return electrode, is adapted to generate a plasma in the interior volume (Figs. 6 and 24, note ref. 100 and conduits).
Diamant discloses the body comprising conduits (Fig. 24) and many cylindrical structural features (para [0005], [0048], [0049], claims 1 and 5), but does not explicitly teach the interior volume of the body being generally cylindrical.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Diamant source wherein the interior volume of the body is generally cylindrical, with a reasonable expectation of success, in view of the disclosure of the body comprising conduits and the many cylindrical structural features.  Moreover, the choice of shape is prima facie obvious.  MPEP 2144.04(IV)(B).
Diamant does not explicitly teach the plasma source wherein the at least one of the supply electrode or the return electrode surrounded by the dielectric member is so surrounded tightly.  Indeed, 
Regarding claim 4, discloses a method wherein the return electrode and the supply electrode are surrounded by the dielectric member (Fig. 6), but does not explicitly teach the plasma source wherein the supply electrode and the return electrode surrounded by the dielectric member are so surrounded tightly.  Indeed, Diamont discloses that in an embodiment, there exists a gap between the electrodes and the surrounding dielectric member (para [0050]).  However, a disclosure that an embodiment includes the gap suggests that there is another embodiment without the gap; that is, an embodiment wherein the supply electrode and the return electrode are tightly surrounded by the dielectric member.
Regarding claim 5, Diamant discloses a plasma source wherein the generally cylindrical interior volume appears to extend substantially straight along the central longitudinal axis (Fig. 24).
Regarding claim 6, Diamant discloses a plasma source wherein the dielectric member defines at least a portion of the generally cylindrical interior volume (Fig. 6). 
Regarding claim 7, Diamant discloses a plasma source wherein the supply electrode and the return electrode maintain about the same radial distance to the central longitudinal axis (Fig. 6). 
Regarding claim 9, Diamant discloses a plasma source comprising one or more fins (Fig. 13, ref. 412, 414, 416, para [0055]) disposed on an exterior surface of the body for cooling the body. 
Regarding claim 10, Diamant discloses a plasma source comprising metallic materials (para [0049]), but does not explicitly teach the plasma source wherein the interior surface of the body comprises one or more metallic materials.  The skilled artisan would have found it obvious to modify the 
Regarding claim 11, Diamant discloses a plasma source comprising a plurality of supply electrodes and a plurality of return electrodes positioned in an alternating arrangement along the central longitudinal axis (Fig. 18, para [0069], [0070]). 
Regarding claims 13 and 16, Diamant teaches a method of manufacturing a vacuum pumping line plasma source (abstract, para [0048] – [0089], Figs. 6-24, note Fig. 24, ref. 1540 and para [0086]), the method comprising: providing a body (Fig. 24, vertical conduits) defining an interior volume extending along a central longitudinal axis, the body having an input port, an output port for coupling to an output, and an interior surface disposed about the central longitudinal axis for defining the interior volume (Fig. 24, para [0086]); locating a supply electrode (ref. 110) adjacent to a return electrode (ref. 112) (Fig. 6, para [0048]); surrounding at least one of the supply electrode or the return electrode by a dielectric member (ref. 114, para [0048]) such that at least a portion of the dielectric member is positioned between the supply electrode and the return electrode (Fig. 6); and creating a dielectric discharge structure (ref. 100, para [0048]) using the supply electrode, the return electrode, and the dielectric member, wherein at least a portion of the dielectric discharge structure is disposed in the body or on the interior surface of the body (Fig. 6 and 24), and the dielectric discharge structure is adapted to generate a localized plasma in the interior volume. 
Diamant discloses the body comprising conduits (Fig. 24) and many cylindrical structural features (para [0005], [0048], [0049], claims 1 and 5), but does not explicitly teach the interior volume of the body being generally cylindrical.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Diamant method wherein the interior volume of the body is generally cylindrical, with a reasonable expectation of success, in view of the disclosure of 
Diamant does not explicitly teach the method wherein the surrounding of the at least one of the supply electrode or the return electrode by a dielectric member is such that the surrounding is tight.  Indeed, Diamont discloses that in an embodiment, a gap is formed between the at least one of the supply electrode or the return electrode surrounded by the dielectric member (para [0050]).  However, a disclosure that an embodiment includes the gap suggests that there is another embodiment without the gap; that is, an embodiment comprising surrounding the at least one of the supply electrode or the return electrode by a dielectric member.
Regarding claim 17, Diamant discloses defining at least a portion of the generally cylindrical volume by the dielectric member (Fig. 6). 
Regarding claim 19, Diamant discloses a method wherein the generally cylindrical interior volume appears to be capable of being coaxial with the pumping line (Fig. 24).  It is noted that the recited pumping line is not understood to be a structural feature of the plasma source manufactured. 

Claims 2, 3, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0007910 to Diamant Lazarovich et al. (“Diamant”) in view of EP 2312612 to Korea Institute of Machinery & Materials (“Korea Institute”).   
Regarding claims 2 and 3, Diamant does not explicitly teach the plasma source wherein the return electrode is electrically grounded.  Korea Institute teaches a plasma reactor (abstract) including a grounded electrode comprising an electrically grounded portion of a body of a plasma source (Fig. 2, para [0011], [0014], [0035] – [0039]) which is disclosed as advantageously inhibiting installation and maintenance costs, enhancing stability and reducing reactive power (para [0009]).  The skilled artisan would have found it obvious to modify the Diamant plasma source in view of Korea Institute wherein 
Regarding claims 14 and 15, Diamant does not explicitly teach the method further comprising grounding the return electrode.  Korea Institute teaches method of providing a plasma reactor (abstract) including grounding an electrode wherein the grounded electrode is formed by grounding a portion of a body of a plasma source (Fig. 2, para [0011], [0014], [0035] – [0039]) which is disclosed as advantageously inhibiting installation and maintenance costs, enhancing stability and reducing reactive power (para [0009]).  The skilled artisan would have found it obvious to modify the Diamant method in view of Korea Institute wherein it further comprises grounding the return electrode and forming the return electrode by electrically grounding at least one portion of the body, with a reasonable expectation of success, in order to inhibit equipment damage, enhance personnel safety, inhibit installation and maintenance costs, enhance stability and reduce reactive power.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0007910 to Diamant Lazarovich et al. (“Diamant”) in view of US 2005/0194099 to Jewett et al. (“Jewett”).
Regarding claim 8, Diamant discloses cooling the plasma source (para [0042]), but does not explicitly teach the plasma source further comprising a cooling channel embedded in the body, the cooling channel configured to conduct a cooling liquid through the body.  Embedded cooling channels were known in the art (see, e.g., Jewett at, inter alia, para [0026]) and the skilled artisan could have modified the Diamant plasma source wherein it further includes a cooling channel embedded in the body, the cooling channel configured to conduct a cooling liquid through the body with predictable results.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0007910 to Diamant Lazarovich et al. (“Diamant”) in view of US 2015/0314233 to Hur et al. (“Hur”).
Regarding claim 12, Diamant does not explicitly teach the plasma source comprising a secondary port disposed in the body and spaced from the input port and the output port, the secondary port configured to conduct a gas flow into the generally cylindrical interior volume of the body.  Hur teaches a plasma reactor (abstract) and discloses a secondary port (Fig. 1, ref. 14, para [0045]) disposed in a body and spaced from an input port and an output port, which is disclosed as advantageously useful for conducting a flow of gasses, such as reaction gasses and carrier gasses, into the interior volume of the body (para [0045]).  The skilled artisan would have found it obvious to modify the Diamant plasma source in view of Hurt wherein it comprises a secondary port disposed in the body and spaced from the input port and the output port, the secondary port configurable to conduct a gas flow into the generally cylindrical interior volume of the body, with a reasonable expectation of success, in order to enhance the process control and broaden the range of possible operations, e.g., conducting a flow of gasses, such as reaction gasses and carrier gasses, into the interior volume of the body.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0007910 to Diamant Lazarovich et al. (“Diamant”) in view of “AC Low-pressure Plasmas Generated by Using Annular-shaped Electrodes for Abatement of Pollutants Emitted during Semiconductor Manufacturing Processes”, JOURNAL OF THE KOREAN PHYSICAL SOCIETY, volume 59, no. 4, October 14, 2011, pages 2742-2749 (“AC Plasmas”).
Regarding claim 18, Diamant does not explicitly teach configuring the discharge structure to generate the localized plasma with a power of about 20 watts to about 1000 watts.  AC Plasmas teaches a method of generating plasmas (title) and discloses that TEMAZ can be significantly destroyed and .

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0007910 to Diamant Lazarovich et al. (“Diamant”) in view of EP 2312612 to Korea Institute of Machinery & Materials (“Korea Institute”) and in further view of US 2010/0192542 to Min et al. (“Min”).
Regarding claims 20 and 21, Diamant does not explicitly teach using a co-fire technique to integrally form at least a portion of the discharge structure including an isolation dielectric member, the dielectric member, and the supply electrode.  Korea Institute teaches method of providing a plasma reactor (abstract) and discloses using a dielectric member comprising one or more ceramic materials (para [0038]).  The skilled artisan would have found it obvious to modify the Diamant method in view of Korea Institute wherein the discharge structure includes an isolation dielectric member comprising one or more ceramic materials, with a reasonable expectation of success, since ceramic materials were known as effective for dielectric members.  
The co-firing technique was known in the art as effective for manufacturing plasma sources (see, e.g., Min at, inter alia, para [0030], [0033], 0083] – [0086], [0095], [0105]) and the skilled artisan would have found it obvious to usie a co-fire technique, as was known, to integrally form at least a portion of the discharge structure including an isolation dielectric member, the dielectric member, and the supply electrode, with a reasonable expectation of success, since it was known as effective for forming plasma sources.  Note MPEP 2144.04(V)(B).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714